DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 12/23/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 12/23/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s new drawing were submitted, therefore, the object should be removed.

In regards to Argument 2, Applicant/s state/s Park and Chen does not teach on the amendments in which the priority deriving unit derives a certainty factor closer to a median value; therefore the rejection of 35 U.S.C. 103 should be removed.

In regards to Argument 3, Applicant/s state/s Claim 1 states the higher priority is given to medical images having certainty factor closest to the median value, in which Chen does not teach this limitation (Remarks, page 6.)

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully agrees. Objection to drawings removed.

In response to Argument 2, Applicant’s arguments, see Remarks, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al (U.S. Patent Pub. No. 2017/0262600, hereafter referred to as Park) in view of Mainprize et al (U.S. Patent Pub. No. 2017/0202530, hereafter referred to as Mainprize).

In response to Argument 3, The Examiner respectfully disagrees. The Examiner states the amendment made to the claims for increase priority is unclear since the Examiner is not sure what is receiving a higher priority to the medical image and how the certainty factor is close to the median value or what the median value is. However, the Examiner finds Park teaches a method and device for managing medical data. The method may include receiving medical image data of a plurality of patient cases acquired by at least one image acquisition device. The method may further include determining diagnosis results, by a processor, of the medical image data using an artificial intelligence method. The method may also include determining, by the processor, priority scores for the medical image data based on the respective diagnosis results, and sorting, by the processor, the medical image data based on the priority score. Specifically, Park teaches that the CT image and ultrasound images of the organs of the receive priority scores that can be assigned via computer or a person (paragraph 50-paragraph 55, Park). Mainprize teaches a systems and methods for generating imaging biomarkers that indicate detectability or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 1, the claim recites the following, each of which renders the claim indefinite:
“a priority deriving unit that derives a priority for the medical image based on how close the certainty factor is closer to a median value which is between a maximum value and a minimum value of the certainty factor as a higher priority given to the medical image that has the certainty factor being closer to the median value than other medical images” (unclear to what this refers, the Examiner finds that language very confusing and not sure if the certainty factor is median value or the certainty factor has to be close to a median value, which has higher priority, the Examiner finds language ambiguous).

With respect to Claim 5, the claim recites the following, each of which renders the claim indefinite:
“deriving a priority for the medical image based on how close the certainty factor is to a median value which is between a maximum value and a minimum value of the certainty factor as a higher priority given to the medical image that has the certainty factor being close to the median value than other medical images” (unclear to what this refers, the Examiner finds that language very confusing and not sure if the certainty factor is median value or the certainty factor has to be close to a median value, which has higher priority, the Examiner finds language ambiguous).

With respect to Claim 6, the claim recites the following, each of which renders the claim indefinite:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (U.S. Patent Pub. No. 2017/0262600, hereafter referred to as Park) in view of Mainprize et al (U.S. Patent Pub. No. 2017/0202530, hereafter referred to as Mainprize).

Regarding Claim 1, Park teaches a priority judgement device comprising: an analysis result acquisition unit that acquires an analysis result indicating a certainty factor indicating that an abnormality is included in a medical image as a priority judgement target (Figure 4, paragraph 59-paragraph 66, Park teaches providing a user interface that states the candidate, item 41, and the provides similar images with Bi-RADS class that provides the classifying the tumor, furthermore, the medical professional change edit the BI-RADS classification.).
Park does not explicitly disclose a priority deriving unit that derives a priority for the medical image based on how close the certainty factor is closer to a median value which is between a maximum value and a minimum value of the certainty factor as a higher priority given to the medical image that has the certainty factor being closer to the median value than other medical images.
Mainprize is in the same field of art of medical imaging and setting priority. Further, Mainprize teaches a priority deriving unit that derives a priority for the medical image (paragraph 24, Mainprize teaches the image system can be flagged for closer scrutiny.) based on how close the certainty factor is closer to a median value which is between a maximum value and a minimum value of the certainty factor as a higher priority given to the medical image that has the certainty factor being closer to the median value than other medical images paragraph 62, Mainprize teaches intermediate output is an average value of the local parameter across the mammographic image.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park by adding the averaging value of the mammographic data to determine if an image needs to be flagged that is taught by Mainprize, to make the invention that captures medical images and determine if the medical image needs to have a higher priority for review by taking averaged mammographic images to compare the image to determine cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since the study attempted to determine the model observers that best match the humans that participated in the reader study; however, the Burgess study does not otherwise provide a measurement of the difficulty of detecting lesions in a particular mammographic image (paragraph 9, Mainprize) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Park in view of Mainprize discloses an image analysis unit that generates the analysis result by analyzing the medical image (Figure 4, paragraph 59-paragraph 66, Park teaches showing the medical image tumor and classifying the tumor).  

In regards to Claim 3, Park in view of Mainprize discloses a display controller that displays information regarding the medical image and information of the priority in association with each other for a plurality of the medical images (Figure 4, paragraph 59-paragraph 66, Park teaches that the medical images that are similar are displayed at the bottom and the middle image in Figure 4 is the largest image since it is the most similar, therefore, it allows to determine similar images with similar priority).  

In regards to Claim 4, Park in view of Mainprize discloses wherein the priority deriving unit receives setting of the median value (paragraph 64, Park.).  

Regarding Claim 5, Park teaches a priority judgement device comprising: an analysis result acquisition unit that acquires an analysis result indicating a certainty factor indicating that an abnormality is included in a medical image as a priority judgement target (Figure 4, paragraph 59-paragraph 66, Park teaches providing a user interface that states the candidate, item 41, and the provides similar images with Bi-RADS class that provides the classifying the tumor, furthermore, the medical professional change edit the BI-RADS classification.).
Park does not explicitly disclose deriving a priority for the medical image based on how close the certainty factor is to a median value which is between a maximum value and a minimum value of the certainty factor as a higher priority given to the medical image that has the certainty factor being close to the median value than other medical images.
Mainprize is in the same field of art of medical imaging and setting priority. Further, Mainprize teaches deriving a priority for the medical image (paragraph 24, Mainprize teaches the image system can be flagged for closer scrutiny.) based on how close the certainty factor is to a median value which is between a maximum value and a minimum value of the certainty factor as a higher priority given to the medical image that has the certainty factor being close to paragraph 62, Mainprize teaches intermediate output is an average value of the local parameter across the mammographic image.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park by adding the averaging value of the mammographic data to determine if an image needs to be flagged that is taught by Mainprize, to make the invention that captures medical images and determine if the medical image needs to have a higher priority for review by taking averaged mammographic images to compare the image to determine cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since the study attempted to determine the model observers that best match the humans that participated in the reader study; however, the Burgess study does not otherwise provide a measurement of the difficulty of detecting lesions in a particular mammographic image (paragraph 9, Mainprize) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 6, Park teaches a priority judgement device comprising: an analysis result acquisition unit that acquires an analysis result indicating a certainty factor indicating that an abnormality is included in a medical image as a priority judgement target (Figure 4, paragraph 59-paragraph 66, Park teaches providing a user interface that states the candidate, item 41, and the provides similar images with Bi-RADS class that provides the classifying the tumor, furthermore, the medical professional change edit the BI-RADS classification.).

Mainprize is in the same field of art of medical imaging and setting priority. Further, Mainprize teaches deriving a priority for the medical image (paragraph 24, Mainprize teaches the image system can be flagged for closer scrutiny.) based on how close the certainty factor is to a median value which is between a maximum value and a minimum value of the certainty factor as a higher priority given to the medical image that has the certainty factor being closer to the median value than other medical images (paragraph 62, Mainprize teaches intermediate output is an average value of the local parameter across the mammographic image.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park by adding the averaging value of the mammographic data to determine if an image needs to be flagged that is taught by Mainprize, to make the invention that captures medical images and determine if the medical image needs to have a higher priority for review by taking averaged mammographic images to compare the image to determine cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since the study attempted to determine the model observers that best match the humans that participated in the reader study; however, the Burgess study does not otherwise provide a measurement of the difficulty of detecting lesions in a particular mammographic image (paragraph 9, Mainprize) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kadir et al U.S. Patent Publication No. 20200279649
Chen et al U.S. Patent Publication No. 20190228524.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664